     Case 6:20-cv-00366-ADA Document 40-1 Filed 09/15/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


INFOGATION CORPORATION,

          Plaintiff,
                                        Civil Action No. 6:20-cv-0366-ADA
     v.
                                        JURY TRIAL DEMANDED
GOOGLE LLC,

          Defendant.


DECLARATION OF MARK LIANG FOR DEFENDANT GOOGLE LLC’S REPLY IN
  SUPPORT OF ITS MOTION TO DISMISS INFOGATION’S FIRST AMENDED
           COMPLAINT (D.I. 27) PURSUANT TO RULE 12(B)(6)
        Case 6:20-cv-00366-ADA Document 40-1 Filed 09/15/20 Page 2 of 2


       I, Mark Liang, declare as follows:

       1.      I am an attorney at the law firm of O’Melveny & Myers LLP, counsel for Defendant

Google LLC, in the above-entitled action. I have personal knowledge of the facts stated herein

and if called to testify could and would competently testify thereto.

       2.      Attached as Exhibit 1 is a true and correct copy of InfoGation’s Infringement

Contentions Exhibit A claim chart served on August 21, 2020, in this matter.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed September 15, 2020, in San Francisco, California.

                                                               /s/ Mark Liang
                                                                   Mark Liang




                                                 2
